    Case 18-21710         Doc 35     Filed 10/12/18 Entered 10/12/18 23:36:26                Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                Case No.: 18−21710
                                                    Chapter: 13
                                                Judge: Janet S. Baer

In Re:
   Saminder S. Monga                                      Bina K. Monga
   28W528 Donald Ave.                                     28W528 Donald Ave.
   West Chicago, IL 60185                                 West Chicago, IL 60185
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2476                                            xxx−xx−1624
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on October 5, 2018




                                                          FOR THE COURT


Dated: October 10, 2018                                   Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
          Case 18-21710            Doc 35       Filed 10/12/18 Entered 10/12/18 23:36:26                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-21710-JSB
Saminder S. Monga                                                                                          Chapter 13
Bina K. Monga
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mcamacho                     Page 1 of 1                          Date Rcvd: Oct 10, 2018
                                      Form ID: ntcdsm                    Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db/jdb         +Saminder S. Monga,   Bina K. Monga,     28W528 Donald Ave.,   West Chicago, IL 60185-3036
26957149       +Blackberry Creek Homeowners,,    Association, Inc. c/o P. Costello,    128 S. County Farm Rd.,
                 Wheaton, IL 60187-2400
26968135       +Federal National Mortgage Association (Fannie Mae,     McCalla Raymer Leibert Pierce, LLC,
                 c/o Bankruptcy Department,    1 N. Dearborn Suite 1200,    Chicago, IL 60602-4337
26957150       +Nissan Motor,   P.O. 0502,    Carol Stream, IL 60132-0502
26976748       +Nissan Motor Acceptance,    POB 660366,    Dallas, TX 75266-0366
26957151        Seterus,   P.O. Box 54420,    Los Angeles, CA 90054-0420
27108420       +U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER,     Caliber Home Loans,   13801 Wireless Way,
                 Oklahoma City, OK 73134-2500
26957152       +U.S. Bank Trust, N.A.,   c/o Codilis & Associates, P.C.,     15W030 N. Frontage rd, Ste. 100,
                 Willowbrook, IL 60527-6921

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26963683       +EDI: PRA.COM Oct 11 2018 06:28:00     Synchrony Bank (Sam’s ClubPersonalCredit),
                 c/o PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              Dana N O’Brien    on behalf of Creditor    Federal National Mortgage Association ("Fannie Mae"), as
               Creditor in c/o Seterus, Inc. dana.obrien@mccalla.com, NDistrict@mccalla.com
              Glenn B Stearns    stearns_g@lisle13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor    U.S. Bank Trust, N.A., as Trustee for LSF9 Master
               Participation Trust ND-Four@il.cslegal.com
              Richard G Larsen    on behalf of Debtor 1 Saminder S. Monga rlarsen@springerbrown.com,
               skadlcek@springerbrown.com;iprice@springerbrown.com
              Richard G Larsen    on behalf of Debtor 2 Bina K. Monga rlarsen@springerbrown.com,
               skadlcek@springerbrown.com;iprice@springerbrown.com
                                                                                              TOTAL: 6
